DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 5 and 7-9 stand rejected under Section 112(b).  Claims 5 and 7-9 stand objected to.  The specification and drawings stand objected to.
Applicants amended claims 5, 7, and 8, and provided amendments to the specification.  Applicants argue that the application is in condition for allowance.
Turning first to the Section 112(b) rejections: Applicants’ amendments to claims 5, 7, and 8 address the previously noted Section 112(b) rejections and are accepted and entered.  No new matter has been added.  The Section 112(b) rejections of claims 5, 7, and 8 are withdrawn.  The Section 112(b) rejection of claim 9 was based on its dependency from claim 8.  Therefore, the Section 112(b) rejection of claim 9 is also withdrawn.
Claim objections: Applicants’ amendments to claims 5, 7, and 8 address the previously noted objections and are accepted and entered.  No new matter has been added.  The objections to claims 5, 7, and 8 are withdrawn.  The objection to claim 9 was based on its dependency from claim 8.  Therefore, the objection to claim 9 is also withdrawn.

Drawings: Applicants’ amendments to claims 5, 7, and 8 render moot the objections to the drawings.  Therefore, the drawing objections are withdrawn as moot.
Updated searches yielded one reference of note which is discussed below.
Note: No amendments are made with this Examiner’s Comment.

Reasons for Allowance
Claims 1-20 are allowed.
During an updated search of the prior art databases, the Office identified a recently issued patent, Liaw, U.S. Pat. No. 11,094,695, Figure 11, which appeared to disclose an embodiment which reads on applicants’ claim 1.  However, upon further review, the Office determined that the isolation region (see below) was not a filler cell but two isolation structures (303-2, 303-4), one (303-4) of which was a part of the second standard cell (SC2) whereas the other (303-2) served as the boundary between the first and second standard cells (SC1, SC2).  Liaw specification, col. 17, ll. 41-55.  Because the space between the two isolation structures (303-2, 303-4) is not a filler cell, no rejection of claim 1 was made.






    PNG
    media_image1.png
    534
    707
    media_image1.png
    Greyscale

The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “the first insulating isolation and the second insulating isolation separate at least a part of the first active region, and at least a part of the second active region”, in combination with the remaining limitations of the claim.
With regard to claims 2-9: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 10: The claim has been found allowable because the prior art of record does not disclose “the first insulating isolation and the second insulating 
With regard to claims 11-17: The claims have been found allowable due to their dependency from claim 10 above.
With regard to claim 18: The claim has been found allowable because the prior art of record does not disclose “wherein the first gate stack is aligned, in the second direction, with the first insulating isolation of the filler cell, and wherein the second gate stack is aligned, in the second direction, with the second 49SAM-58102 insulating isolation of the filler cell”, in combination with the remaining limitations of the claim.
With regard to claims 19 and 20: The claims have been found allowable due to their dependency from claim 18 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897